Title: John Wood to Thomas Jefferson, 2 August 1816
From: Wood, John
To: Jefferson, Thomas


          
            Dear Sir
            Lynchburg 2d August 1816
          
          I received a letter by last mail from Mr John Tyler, member of the executive, informing me that I was appointed to survey the principal rivers of Virginia, from their mouths up to their falls, and afterwards to ascertain Latitudes and Longitudes of such places as they may hereafter name. He says, it is not expected that an actual survey of the rivers is to be made by running the
			 chain, but by means of base lines. The compensation they have fixed at two dollars per mile, and I am to find every thing attendants, boat, instruments &c.—
          I have written for information upon other particulars, before I agree. viz to define what species of survey is wanted 1st If the distances are desired to be accurately laid down as well as the courses. 2d If the depths and breadths are require’d, and in how many points; whether they are to be expressed at every variation and at every course? 3d Whether the courses and distances of only one side of the river, or if both sides are to be taken. 4th If both sides are to be taken whether $2 per mile is to be allowed for each side.
          As I am at present unprovided with proper instruments; I have to request if you conveniently could do me the favour to loan me your surveying compass and Sextant for three months; and I assure you the greatest care will be taken of them. If you have not a large Sextant, the small pocket one will answer. It is my intention to accomplish the whole by water. If all the particulars which I have stated are required I think $2 per mile is too little unless they mean $2 per mile for each side.—
          I shall not leave this if I undertake the business previous to the 24th of September as I wrote to the Executive soon after my arrival in this place that from my health & other circumstance I could not commence if I were appointed before the 1st of October. I shall therefore have the pleasure of seeing you at Popler Forest before I go down and shall be obliged to you to suggest any ideas concerning the survey which you may deem important. Requesting my respects to be given to Mr Jefferson Randolph,—
          
            I remain with respect and esteem your obliged Servant
            John Wood
          
        